 In the Matter Of WAGNER ELECTRIC CORPORATIONandINTERNATIONALUNION OF ELECTRICAL, RADIO & MACHINE WORKERS, CIO, LOCAL1104 (IUE)andUNITED ELECTRICAL, RADIO AND MACHINE WORKERSOF AMERICA, LOCAL No. 1104 (UE)Cases Nos. 14-RC-905 and 14-RM-22:Decided September 13, 1950DECISION AND ORDEROn February 27, 1950, the Employer, the International Union ofElectrical, Radio & Machine Workers, CIO, Local 1104, herein termedthe IUE, and the United Electrical, Radio and Machine Workers ofAmerica, Local 1104, herein termed the UE, executed an agreementfor a consent election to be held February 27, 1950, among certainemployees of the Employer. On February 24, 1.950, Local Union No.23,Technical Engineers, Architects and Draftsmen's Association,AFL, herein termed the Association, filed a motion to intervene.Thereafter, on March 13, 1950, the motion to intervene was deniedas untimely filed by the Regional Director for the Fourteenth Region,and the action of the Regional Director was affirmed by the Boardon appeal on April 11, 1950. The UE. was subsequently certified asrepresentative of certain of the employees of the Employer.OnJuly 14, 1950, counsel for the Association filed a motion alleging thatthe membership of the UE had disaffiliated from that organizationand was now affiliated with the Association and requesting that thecertification be amended by substituting the name of the Associationfor that of the UE.' On August 7, 1950, counsel for the UE filed abrief in opposition to the motion to amend.In accordance with the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers in connectionwith this matter to a three-member panel [Members Houston, Rey-nolds, and Murdock].The allegations contained in the motion of the Association to theeffect that the membership of the UE local has disaffiliated from the1 The Association's request for oral argument is denied inasmuch as, in our opinion, thebriefs filedby theparties adequately express the Issues and positions of the parties. -91 NLRB No. 47.220 WAGNER ELECTRIC CORPORATION221UE and affiliated with the Association, in effect, constitute an attemptto raise a question concerning representation.The Association re-quests we resolve this alleged question concerning representation byamending the certification.The Act and the Board's long-standingpolicy, however, requires that such matters be determined through apetition and secret ballot of the employees concerned.2Moreover,we do not believe that the fact that the Association is foreclosed, atthis time, from utilizing such procedure, because of the prohibitionin Section 9 (c) (3) of the Act of more than one election in a 12-monthperiod, sufficient justification for abandonment or evasion of thatprocedure.Accordingly, we find the motion to amend the certifica-tion without merit.ORDERIT IS HEREBY ORDERED that said motion to amend the certification inthismatter filed by Local 23, Technical Engineers, Architects andDraftsmen's Association, AFL, be, and it hereby is, denied.2 SeeFourteenth Annual Report of the National Labor Relations Board, p. 26.